                                                      Case 19-35308    Doc 14-5 Filed 12/30/19 Entered 12/30/19 23:54:21 Desc Exhibit
                                                                           Exhibits A-N Pages 121-160 Page 1 of 40
                                             Citation to Discover Assets to a Third Party                              (03/14/18) CCM 0124 D
                                             6.



                                                                                                             Address
                            PM 20142001791
                               20142001791




                                                  Address



                                                                Checking      CD Savings                                 Checking    CD Savings
       DATE:12/12/2019
 FILEDDATE:            2:09 PM
             6/21/2019 1:34




                                                                               Address
FILED




                                                                                           Checking         CD Savings



                                                                                                 INSTRUCTIONS
                                                            File this Answer at least three (3) days before the court date to assure timely processing
                                             1.
                                             2.
                                             3.


                                                                                              CERTIFICATION


                                             Defendant(s).



                                                            ________________




                                             Address:
                                                     ____________________________ State: ____
                                                     ________
                                             Telephone: ________________________



                                                    Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois          cookcountyclerkofcourt.org
                                                                                                      Page 4 of 4
                                             Case 19-35308   Doc 14-5 Filed 12/30/19 Entered 12/30/19 23:54:21             Desc Exhibit
                                                                Exhibits A-N Pages 121-160 Page 2 of 40


                                                               RIDER TO CITATION TO DISCOVER ASSETS
                                                                    DOCUMENTS TO BE PRODUCED
                            PM 20142001791
                               20142001791




                                               1.    Copies of checks written, including the front and back, of all payments made to
                                                     Lanny Gibrick for any kind of work or services performed during the last forty-eight
                                                     (48) months.
       DATE:12/12/2019
 FILEDDATE:
FILED                  2:09 PM
             6/21/2019 1:34
                                       Case
                         Return Date: No return19-35308     Doc 14-5 Filed 12/30/19 Entered 12/30/19 23:54:21 Desc Exhibit
                                                date scheduled
                            Citation
                         Hearing Date:Notice
                                       No hearing scheduled     Exhibits A-N Pages 121-160 Page 3 of 40              (Rev. 10/24/05) CCG 0648 A
                         Courtroom Number: No hearing scheduled
                         Location: No hearing scheduled IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                    FILED
                                                              MUNICIPAL DEPARTMENT, _________ DISTRICT                   6/21/2019 3:00 PM
                                                                                                                         DOROTHY BROWN
                                                                                                                         CIRCUIT CLERK
                                    Richard J. Daley Center, Room 601, Chicago, IL 60602 District 2: 5600 Old Orchard Rd.,  Skokie,
                                                                                                                         COOK       IL 60077IL
                                                                                                                                 COUNTY,
                                    District 3: 2121 Euclid, Rolling Meadows, IL 60008   District 4: 1500 Maybrook Dr., Maywood, IL 60153
                            PM 20142001791
                               20142001791




                                    District 5: 10220 S. 76th Ave., Bridgeview, IL 60455 District 6: 16501 S. Kedzie Pkwy., Markham, IL 60426.
                                                                                                                         5511435
                                                                                              CITATION NOTICE
                       3:00 PM
             6/21/2019 1:34




                                             ______________________________________________                  No. ____________________________________
       DATE:12/12/2019




                                                                 Judgment Creditor
                                                                       v.
                                                                                                             Court Date: _________________________________
 FILEDDATE:




                                                                                                                                                   a.m.
                                             ______________________________________________                  Time: _______________________________ p.m.
                                                                 Judgment Debtor
FILED




                                                          Judgment Debtor's last known:
                                             Name: ________________________________________

                                             Address: _______________________________________

                                             City/State/Zip: __________________________________

                                             Telephone: _____________________________________

                                             A judgment in favor of ________________________________ and against _______________________________

                                             was entered on __________________________, _________, (or revived on _________________________, _________)

                                             in the amount of $ ____________________________ and $ ____________________________ remains unsatisfied.

                                             Name and address of Attorney for Judgment Creditor or Judgment Creditor (if without an attorney):
                                             Atty. No.: __________________
                                             Name: ___________________________________________
                                             Atty. for: _________________________________________
                                             Address: _______________________________________
                                             City/State/Zip:_____________________________________
                                             Telephone: _______________________________________
                                             Name of person to receive Citation: ___________________________________________________________________
                                             NOTICE: The court has issued a citation against the person named above. The citation directs that person to appear in
                                             court to be examined for the purpose of allowing the judgment creditor to discover income and assets belonging to the
                                             judgment debtor or in which the judgment debtor has an interest. The citation was issued on the basis of a judgment
                                             against the judgment debtor and in favor of the judgment creditor in the amount stated above. On or after the court date
                                             stated above, the court may compel the application of any discovered income or assets toward payment on the judgment.


                                             The amount of income or assets that may be applied toward the judgment is limited by federal and Illinois law.
                                             THE JUDGMENT DEBTOR HAS THE RIGHT TO ASSERT STATUTORY EXEMPTIONS AGAINST CERTAIN
                                             INCOME OR ASSETS OF THE JUDGMENT DEBTOR WHICH MAY NOT BE USED TO SATISFY THE
                                             JUDGMENT IN THE AMOUNT STATED ABOVE. (see reverse)
                                                          DOROTHY BROWN, CLERK OF THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                                          Case 19-35308         Doc 14-5 Filed 12/30/19 Entered 12/30/19 23:54:21 Desc Exhibit
                                                                                   Exhibits A-N Pages 121-160 Page 4 of 40      (Rev. 10/24/05) CCG 0648 B

                                                (1)       Under Illinois or federal law, the exemption of personal property owned by the debtor includes the debtor's
                                                          equity interest, not to exceed $4,000 in value, in any personal property as chosen by the debtor, including money
                                                          in a bank account.
                                                (2)       Social Security and SSI benefits;
                                                (3)       Public assistance benefits;
                            PM 20142001791
                               20142001791




                                                (4)       Unemployment compensation benefits;
                                                (5)       Worker's compensation benefits;
                                                (6)       Veteran's benefits;
                                                (7)       Circuit breaker property tax relief benefits;
                       3:00 PM




                                                (8)       The debtor's equity interest, not to exceed $2,400 in value, in any one motor vehicle;
             6/21/2019 1:34




                                                (9)       The debtor's equity interest, not to exceed $1,500 in value, in any implements, professional books, or tools of
       DATE:12/12/2019




                                                          the trade of the debtor;
                                                (10)      Under Illinois law every person is entitled to an estate in homestead, when it is owned and occupied as a
                                                          residence, to the extent in value of $15,000, which homestead is exempt from judgment.
                                                (11)      Under Illinois law, the amount of wages that may be applied toward a judgment is limited to the lesser of (i)
 FILEDDATE:




                                                          15% of gross weekly wages or (ii) the amount by which disposable earnings for a week exceed the total
FILED




                                                          of 45 times the greater of the state or federal minimum hourly wage.
                                                (12)      Under federal law, the amount of wages that may be applied toward a judgment is limited to the lesser of (i)
                                                          25% of disposable earnings for a week or (ii) the amount by which disposable earnings for a week exceed
                                                          30 times the federal minimum hourly wage.
                                                (13)      Pension and retirement benefits (including IRA accounts) and refunds may be claimed as exempt under Illinois
                                                          law.

                                                          The judgment debtor may have other possible exemptions under the law.
                                             THE JUDGMENT DEBTOR HAS THE RIGHT AT THE CITATION HEARING TO DECLARE EXEMPT CERTAIN
                                             INCOME OR ASSETS OR BOTH. The judgment debtor also has the right to seek a declaration at an earlier date
                                             by notifying the clerk in writing at the office of the Clerk of the Circuit Court in Room ______________________

                                             ___________________________________________________, Illinois. When so notified, the Clerk of the Circuit Court
                                                 Street                                         City

                                             will obtain a prompt hearing date from the court and will provide the necessary forms that must be prepared by the
                                             judgment debtor or the attorney for the judgment debtor and sent to the judgment creditor or the judgment creditor's
                                             attorney by regular first class mail, regarding the time and location of such hearing.
                                             This notice may be sent to the judgment debtor by regular first class mail.

                                                      CERTIFICATION OF MAILING BY JUDGMENT CREDITOR OR ATTORNEY FOR JUDGMENT CREDITOR
                                               Under penalties as provided by law pursuant to Section 1-109 of the Code of Civil Procedure (735 ILCS 5/109), the undersigned
                                               certifies that s/he mailed by regular first-class mail a copy of the citation notice and this citation to defendant at the address shown
                                               below upon filing of the citation or within three business days of service if served upon Third Party Respondent.

                                               Signature: _________________________________________                      Name: _______________________________________

                                             (PLEASE PRINT)
                                             Preparing Atty's No.: __________________
                                             Preparing Atty's Name: ________________________________                     ______________________________________________
                                                                                                                                                 Preparer's Signature
                                             Atty. for: _____________________________________________
                                             Address: _____________________________________________
                                             City/State/Zip:________________________________________
                                             Telephone: ___________________________________________
                                                             DOROTHY BROWN, CLERK OF THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                             Case 19-35308   Doc 14-5 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                                Exhibits A-N Pages 121-160 Page 5 of 40
FILED DATE: 12/12/2019 1:34 PM 20142001791




                                                                EXHIBIT B
                                             Case 19-35308   Doc 14-5 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                                Exhibits A-N Pages 121-160 Page 6 of 40
FILED DATE: 12/12/2019 1:34 PM 20142001791
                                             Case 19-35308   Doc 14-5 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                                Exhibits A-N Pages 121-160 Page 7 of 40
FILED DATE: 12/12/2019 1:34 PM 20142001791




                                                                EXHIBIT C
                                                        Case 19-35308                 Doc 14-5 Filed 12/30/19 Entered 12/30/19 23:54:21                                                 Desc Exhibit
                                                                                         Exhibits A-N Pages 121-160 Page 8 of 40

                                             sskevin@balegal.com

                                             From:                                           sskevin@balegal.com
                                             Sent:                                           Monday, October 14, 2019 6:24 PM
                                             To:                                             'Scott Pinsky'
FILED DATE: 12/12/2019 1:34 PM 20142001791




                                             Subject:                                        RE: Filing Submitted for Case: 20142001791; GOLDEN ROBERT VS. GIBRICK LANNY;
                                                                                             Envelope Number: 5851397



                                             Scott,

                                             I still have not received a response from you. If I do not receive copies of payments that you have made to
                                             Lanny Gibrick since June 21, 2019 through the present date, I will have no other choice but to institute
                                             contempt proceedings under the citation that is still pending against Vertical Blinds.

                                             If you have any other questions or concerns, please don’t hesitate to contact me.

                                             Sincerely,
                                             Selwyn




                                             Mr. Selwyn M. Skevin
                                             Of Counsel
                                             The Law Offices of Brendan R. Appel, LLC
                                             191 Waukegan Road, Suite 360
                                             Northfield, Illinois 60093
                                             sskevin@balegal.com
                                             tel: 847-730-4224
                                             fax: 847-730-4114

                                             **Confidential Communication**
                                             This e-mail contains privileged and confidential information intended only for the use of the individual or entity named above. If the reader of the e-mail is not the
                                             intended recipient or the employee or agent responsible for delivering it to the intended recipient, you are hereby notified that any dissemination or copying of this e-
                                             mail is strictly prohibited. If you have received this e-mail in error, please notify us via e-mail. Thank you for your cooperation.

                                             IRS Circular 230 Disclosure: Any discussion of federal tax issues in this email may constitute "written tax advice." Any such advise is limited to the issues specifically
                                             addressed, and the conclusions expressed may be affected by additional considerations not considered or addressed herein.

                                             Except with respect to issues specifically addressed herein, this email was not written, and cannot be used by the addressee or anyone else, for the purpose of avoiding
                                             tax penalties.


                                             From: sskevin@balegal.com <sskevin@balegal.com>
                                             Sent: Thursday, October 3, 2019 8:55 PM
                                             To: 'Scott Pinsky' <scott@verticalblindsfactory.com>
                                             Subject: RE: Filing Submitted for Case: 20142001791; GOLDEN ROBERT VS. GIBRICK LANNY; Envelope Number: 5851397

                                             Scott,

                                                                                                                                  1
                                                        Case 19-35308     Doc 14-5 Filed 12/30/19 Entered 12/30/19 23:54:21 Desc Exhibit
                                                                              Exhibits A-N Pages 121-160 Page 9 of 40
                                             I still have not received copies of checks issued to Lanny Gibrick since June 21, 2019. Please forward ASAP.

                                             If you have any other questions or concerns, please don’t hesitate to contact me.

                                             Sincerely,
FILED DATE: 12/12/2019 1:34 PM 20142001791




                                             Selwyn




                                             Mr. Selwyn M. Skevin
                                             Of Counsel
                                             The Law Offices of Brendan R. Appel, LLC
                                             191 Waukegan Road, Suite 360
                                             Northfield, Illinois 60093
                                             sskevin@balegal.com
                                             tel: 847-730-4224
                                             fax: 847-730-4114

                                             **Confidential Communication**
                                             This e-mail contains privileged and confidential information intended only for the use of the individual or entity named above. If the reader of the e-mail is not the
                                             intended recipient or the employee or agent responsible for delivering it to the intended recipient, you are hereby notified that any dissemination or copying of this e-
                                             mail is strictly prohibited. If you have received this e-mail in error, please notify us via e-mail. Thank you for your cooperation.

                                             IRS Circular 230 Disclosure: Any discussion of federal tax issues in this email may constitute "written tax advice." Any such advise is limited to the issues spe cifically
                                             addressed, and the conclusions expressed may be affected by additional considerations not considered or addressed herein.

                                             Except with respect to issues specifically addressed herein, this email was not written, and cannot be used by the addressee or anyone else, for the purpose of avoiding
                                             tax penalties.


                                             From: sskevin@balegal.com <sskevin@balegal.com>
                                             Sent: Thursday, September 19, 2019 8:55 AM
                                             To: 'Scott Pinsky' <scott@verticalblindsfactory.com>
                                             Subject: Re: Filing Submitted for Case: 20142001791; GOLDEN ROBERT VS. GIBRICK LANNY; Envelope Number: 5851397

                                             Scott:

                                             Please send me any new checks paid to Lanny since June 21, 2019. Thank you.

                                             If you have any other questions or concerns, please feel free to contact me.

                                             Sincerely,
                                             Selwyn

                                             Mr. Selwyn M. Skevin
                                             Of Counsel
                                             The Law Offices of Brendan R. Appel, LLC
                                             191 Waukegan Road, Suite 360
                                             Northfield, Illinois 60093
                                             sskevin@balegal.com
                                             tel: 847-730-4224
                                             fax: 847-730-4114

                                                                                                                                  2
                                                                         Case 19-35308                                                                                  Doc 14-5 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                                                                                                                                          Exhibits A-N Pages 121-160 Page 10 of 40

                                             **Confidential Communication**
                                             This e-mail contains privileged and confidential information intended only for the use of the individual or entity
                                             named above. If the reader of the e-mail is not the intended recipient or the employee or agent responsible for
                                             delivering it to the intended recipient, you are hereby notified that any dissemination or copying of this e-mail is
FILED DATE: 12/12/2019 1:34 PM 20142001791




                                             strictly prohibited. If you have received this e-mail in error, please notify us via e-mail. Thank you for your
                                             cooperation.



                                             On Wed, Sep 18, 2019 at 11:04 AM -0500, <sskevin@balegal.com> wrote:

                                              Thank you for the 2018, 2017, and 2016 checks. Also, please send me any new checks paid to Lanny since
                                              June 21, 2019.

                                              If you have any other questions or concerns, please don’t hesitate to contact me.

                                              Sincerely,
                                              Selwyn
                                                    The link ed image cannot be display ed. The file may hav e been mov ed, renamed, or deleted. Verify that the link
                                                    points to the correct file and location.




                                              Mr. Selwyn M. Skevin
                                              Of Counsel
                                              The Law Offices of Brendan R. Appel, LLC
                                              191 Waukegan Road, Suite 360
                                              Northfield, Illinois 60093
                                              sskevin@balegal.com
                                              tel: 847-730-4224
                                              fax: 847-730-4114

                                              **Confidential Communication**
                                              This e-mail contains privileged and confidential information intended only for the use of the individual or entity named above. If the reader of the e-mail is not the
                                              intended recipient or the employee or agent responsible for delivering it to the intended recipient, you are hereby notified that any dissemination or copying of this e-
                                              mail is strictly prohibited. If you have received this e-mail in error, please notify us via e-mail. Thank you for your cooperation.

                                              IRS Circular 230 Disclosure: Any discussion of federal tax issues in this email may constitute "written tax advice." Any such advise is limited to the issues
                                              specifically addressed, and the conclusions expressed may be affected by additional considerations not considered or addressed herein.

                                              Except with respect to issues specifically addressed herein, this email was not written, and cannot be used by the addressee or anyone else, for the purpose of avoiding
                                              tax penalties.


                                              From: Scott Pinsky <scott@verticalblindsfactory.com>
                                              Sent: Wednesday, September 18, 2019 9:13 AM
                                              To: sskevin@balegal.com
                                              Subject: Re: Filing Submitted for Case: 20142001791; GOLDEN ROBERT VS. GIBRICK LANNY; Envelope Number: 5851397

                                              The checks from 2018


                                                                                                                                                                                              3
                                             Case 19-35308   Doc 14-5 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                               Exhibits A-N Pages 121-160 Page 11 of 40
FILED DATE: 12/12/2019 1:34 PM 20142001791




                                                                EXHIBIT D
                                             Case 19-35308   Doc 14-5 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                               Exhibits A-N Pages 121-160 Page 12 of 40
FILED DATE: 12/12/2019 1:34 PM 20142001791
                                             Case 19-35308   Doc 14-5 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                               Exhibits A-N Pages 121-160 Page 13 of 40
FILED DATE: 12/12/2019 1:34 PM 20142001791




                                                                EXHIBIT E
                                             12/12/2019   Case 19-35308                                 Cook County
                                                                                     Doc 14-5 Filed 12/30/19        Sheriff Civil
                                                                                                                Entered           Process
                                                                                                                              12/30/19    23:54:21   Desc Exhibit
                                                                                       Exhibits A-N Pages 121-160 Page 14 of 40
FILED DATE: 12/12/2019 1:34 PM 20142001791




                                                  Search Results:

                                                   Sheriff #                      Name                         Address                                      Status

                                                                                  VERTICAL
                                                   50008785                       BLINDS                       9161 N Milwaukee Ave , Niles, IL 60714 SERVED
                                                                                  FACTORY

                                                   Service Date/Time:                                 12/10/2019 10:00:00 AM
                                                                                                      Service on a
                                                   Service Type:
                                                                                                      Corporation/Company/Business/Partnership
                                                   Served on:                                         ANN PERLMAN , White female
                                                   Remarks:


                                                                                                                 Search Again

                                                  By using this search tool, you acknowledge that you understand that it is solely your
                                                  responsibility to verify any information you may obtain herein before relying on said
                                                  information for any type of legal action.

                                                             Cook County Sheriff’s Office Civil Division • 50 W. Washington, Room 701
                                                                            Chicago, IL 60602 • (312) 603-3365




                                             https://civilprocess.ccsheriff.org/details.asp?sheriff=50008785                                                         1/1
                                             Case 19-35308        Doc 14-5 Filed 12/30/19 Entered 12/30/19 23:54:21            Desc Exhibit
                                                                    Exhibits A-N Pages 121-160 Page 15 of 40
                                                                                                                               FILED
                                                                                                                               11/22/2019 1:49 PM
                                                                                                                               DOROTHY BROWN
                                                                                                                               CIRCUIT CLERK
                                                                                                                               COOK COUNTY, IL
                                                                                                                               20142001791
                            PM 20142001791
                               20142001791




                                             2125 - Served
                                             2225 - Not Served
                       1:49 PM




                                             2325 - Served by Mail
            11/22/2019 1:34
      DATE: 12/12/2019




                                             Conditional Judgment                                 (08/06/18) CCL 0023 A
                                                           IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
FILED DATE:




                                             Robert Golden
                                                                                                              2014 M2 001791
                                                                                                   Case No. _______________
FILED




                                                                     v.
                                                                                                   Address of employer:
                                             Lanny Gibrick                                          9161 N. Milwaukee Ave.
                                                                    and
                                                                                                    Niles, IL 60714-1538
                                             Offsprings2, Inc. d/b/a Vertical Blinds Factory
                                                                     Employer
                                                                          AMENDED
                                                 WAGE DEDUCTION SUMMONS TO CONFIRM CONDITIONAL JUDGMENT
                                             To each defendant:


                                                       12/18/19 (21 to 30 days after date of issuance of this summons) and show cause why
                                             Date of ___________
                                                                               19,984.72 entered against you on ___________
                                             the conditional judgment for $ ___________                           11/5/19 should not




                                             Please refer to the last page of this document for location information.




                                                          Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                                            cookcountyclerkofcourt.org
                                                                                            Page 1 of 3
                                             Case 19-35308          Doc 14-5 Filed 12/30/19 Entered 12/30/19 23:54:21               Desc Exhibit
                                                                      Exhibits A-N Pages 121-160 Page 16 of 40
                            PM 20142001791
                               20142001791




                                             endorsed.

                                                                                               Witness date
                       1:49 PM




                                                                                                11/22/2019 1:49 PM DOROTHY BROWN
            11/22/2019 1:34
      DATE: 12/12/2019




                                                        38354
                                             Atty. No.: ________________
                                                                                               Date of service:
                                             Name: Law Offices of Brendan R. Appel LLC
FILED DATE:




                                                                                                                      person)
                                             Atty. for: Plaintiff
FILED




                                             Address: 191 Waukegan Road, Suite 360
                                                   Northfield
                                             City: ____________________________                                   (Seal of Court)
                                                     IL
                                             State: ____      60093
                                                         Zip: ________
                                                        847-730-4224
                                             Telephone: ________________________
                                             Primary Email: bappel@balegal.com




                                                           Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                                             cookcountyclerkofcourt.org
                                                                                        Page 2 of 3
                                             Case 19-35308        Doc 14-5 Filed 12/30/19 Entered 12/30/19 23:54:21               Desc Exhibit
                                                                    Exhibits A-N Pages 121-160 Page 17 of 40

                                                CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS

                                                                                                    Domestic Relations Division
                                                 50 W Washington
                            PM 20142001791
                       1:49 PM 20142001791




                                                                                                    Civil Appeals
            11/22/2019 1:34




                                                 District 3 - Rolling Meadows
      DATE: 12/12/2019




                                                 2121 Euclid

                                                 District 4 - Maywood
FILED DATE:




                                                                                                    Criminal Department
FILED




                                                                                                    County Division



                                                 Domestic Violence Court




                                                 Civil Division




                                                 Chancery Division




                                                         Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                                           cookcountyclerkofcourt.org
                                                                                      Page 3 of 3
                                             Case 19-35308   Doc 14-5 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                               Exhibits A-N Pages 121-160 Page 18 of 40
FILED DATE: 12/12/2019 1:34 PM 20142001791




                                                                EXHIBIT F
                                             Case 19-35308   Doc 14-5 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                               Exhibits A-N Pages 121-160 Page 19 of 40
FILED DATE: 12/12/2019 1:34 PM 20142001791
                                             Case 19-35308   Doc 14-5 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                               Exhibits A-N Pages 121-160 Page 20 of 40
FILED DATE: 12/12/2019 1:34 PM 20142001791
                                             Case 19-35308   Doc 14-5 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                               Exhibits A-N Pages 121-160 Page 21 of 40
FILED DATE: 12/12/2019 1:34 PM 20142001791
                                             Case 19-35308   Doc 14-5 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                               Exhibits A-N Pages 121-160 Page 22 of 40
FILED DATE: 12/12/2019 1:34 PM 20142001791




                                                                EXHIBIT G
                                             Case 19-35308   Doc 14-5 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                               Exhibits A-N Pages 121-160 Page 23 of 40
FILED DATE: 12/12/2019 1:34 PM 20142001791
                                             Case 19-35308   Doc 14-5 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                               Exhibits A-N Pages 121-160 Page 24 of 40
FILED DATE: 12/12/2019 1:34 PM 20142001791
                                             Case 19-35308   Doc 14-5 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                               Exhibits A-N Pages 121-160 Page 25 of 40
FILED DATE: 12/12/2019 1:34 PM 20142001791
                                             Case 19-35308   Doc 14-5 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                               Exhibits A-N Pages 121-160 Page 26 of 40
FILED DATE: 12/12/2019 1:34 PM 20142001791
                                             Case 19-35308   Doc 14-5 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                               Exhibits A-N Pages 121-160 Page 27 of 40
FILED DATE: 12/12/2019 1:34 PM 20142001791
                                             Case 19-35308   Doc 14-5 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                               Exhibits A-N Pages 121-160 Page 28 of 40
FILED DATE: 12/12/2019 1:34 PM 20142001791
                                             Case 19-35308   Doc 14-5 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                               Exhibits A-N Pages 121-160 Page 29 of 40
FILED DATE: 12/12/2019 1:34 PM 20142001791
                                             Case 19-35308   Doc 14-5 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                               Exhibits A-N Pages 121-160 Page 30 of 40
FILED DATE: 12/12/2019 1:34 PM 20142001791
                                             Case 19-35308   Doc 14-5 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                               Exhibits A-N Pages 121-160 Page 31 of 40
FILED DATE: 12/12/2019 1:34 PM 20142001791
                                             Case 19-35308   Doc 14-5 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                               Exhibits A-N Pages 121-160 Page 32 of 40
FILED DATE: 12/12/2019 1:34 PM 20142001791
                                             Case 19-35308   Doc 14-5 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                               Exhibits A-N Pages 121-160 Page 33 of 40
FILED DATE: 12/12/2019 1:34 PM 20142001791
                                             Case 19-35308   Doc 14-5 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                               Exhibits A-N Pages 121-160 Page 34 of 40
FILED DATE: 12/12/2019 1:34 PM 20142001791
                                             Case 19-35308   Doc 14-5 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                               Exhibits A-N Pages 121-160 Page 35 of 40
FILED DATE: 12/12/2019 1:34 PM 20142001791
                                             Case 19-35308   Doc 14-5 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                               Exhibits A-N Pages 121-160 Page 36 of 40
FILED DATE: 12/12/2019 1:34 PM 20142001791
                                             Case 19-35308   Doc 14-5 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                               Exhibits A-N Pages 121-160 Page 37 of 40
FILED DATE: 12/12/2019 1:34 PM 20142001791
                                             Case 19-35308   Doc 14-5 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                               Exhibits A-N Pages 121-160 Page 38 of 40
FILED DATE: 12/12/2019 1:34 PM 20142001791
                                             Case 19-35308   Doc 14-5 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                               Exhibits A-N Pages 121-160 Page 39 of 40
FILED DATE: 12/12/2019 1:34 PM 20142001791
                                             Case 19-35308   Doc 14-5 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                               Exhibits A-N Pages 121-160 Page 40 of 40
FILED DATE: 12/12/2019 1:34 PM 20142001791
